At the close of the evidence the trial court announced that he would draw findings denying plaintiff's relief and dismissing the action. The sole reason then given (after stating that, while plaintiff had not done anything morally wrong, she had been indiscreet and had given defendant cause for having suspicion) is contained in this statement:
"It is the law of course in divorce cases that those who come in seeking relief must come in with clean hands. The divorce court is a court of equity. Where the blame is as much on the one side as the other, and as I view this case that is about the situation here, no relief can be granted. The court will draw findings denying the plaintiff relief and dismissing the action." *Page 156 
A divorce court is not a court of equity. The power to grant a divorce is purely statutory. The authorities were cited in appellant's brief. Plaintiff should not have been turned away for want of clean hands. As I construe the record, the court destroyed her right to a consideration of the merits of her case upon the erroneous theory that she was not entitled to that consideration merely because of unclean hands. Whether the court would have reached the same conclusion had he realized and been conscious of the fact that the maxim as to clean hands was without application is highly conjectural. We do not know. If not, the error was prejudicial. If we cannot say with certainty that it was without prejudice, it should be held to be reversible. My position is strengthened by the fact that the only reason assigned by the trial court for the conclusion reached is the one I have mentioned. Of course it was not put in the findings, but it was stated to the record in the announcement in open court at the conclusion of the trial as to what the decision would be and why. The findings followed just a few days later.
It seems to me that the matter resembles the reception of inadmissible evidence, the effect of which upon the mind of the trier of fact cannot be determined. I feel that the plaintiff has not had a fair trial. I cannot reconcile myself to the supposition that the trial court would have made the same decision had he not entertained this erroneous idea as to the application of the equitable maxim.
While it is apparent to me that the trial court rendered its decisions under an erroneous understanding of the law, I concur in the result for the sole reason that plaintiff's counsel, having failed to raise this question by proper assignment in the alternative motion for amended findings or a new trial, cannot be heard to raise the question for the first time in this court.
This court ought to be extremely liberal in protecting litigants from having their rights determined under an erroneous application of the rule of law rather than to permit their rights to be lost under rigid and unimportant rules of technicality. This does not however *Page 157 
permit us to disregard the regular rules of practice and procedure.